DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Flynn on 03/09/2021.
The application has been amended as follows: 
Please add/re-write claims 33 and 34 as follows:

“33. 	The method of claim 30 wherein the at least one end user can select a "Void" command for the pulse generator, which will cause the pulse generator to: 
1) 	stop providing the pulses that bilaterally generate action potentials in pudendal efferent motor nerves through the pair of electrodes; and 
2)	 start delivering high frequency pulses in excess of 5 kHz that block pudendal efferent nerves from conducting action potentials from pudendal efferent motor neuron cell bodies in a spinal cord of the patient.”



Response to Arguments
The examiner’s amendment to the specification filed 12/30/2020 has been withdrawn in view of the applicant’s arguments. The examiner notes the paragraphs added in the prior examiner’s amendment were already added by the applicant in the specification filed 04/07/2020 in paragraphs [0114] and [0271] - [0287]. Therefore, the examiner’s amendment to the specification is withdrawn.  


Allowable Subject Matter
Claims 1-34 allowed.

                                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention is directed towards methods of treating urinary and fecal incontinence using electrodes in proximity to a left and right pudendal nerve to provide bilateral stimulation to the pudendal nerve and generate action potentials in the efferent motor nerves to contract the urethral and anal sphincters as well as induce micturition and defecation by ceasing the stimulation to relax the sphincters. The prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose the direct stimulation to the efferent nerve to promote concurrent sustained contractions of both the external urethral and anal sphincters, while maintaining the stimulation duration for at least 10 minutes for sustained contraction of the left and right sides of the external urethral and anal sphincters. 
The closest prior art found remains Grill (US 2003/0004553 A1) who discloses electrodes surrounding the pudendal nerve trunk (figure 3) that provides stimulation to produce action potentials . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792